         Case 2:12-cv-00859-LMA Document 1267 Filed 03/24/20 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
March 24, 2020
JS-10 0:15

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                               CIVIL ACTION

VERSUS                                                                   No. 12-859

MARLIN GUSMAN, ET AL.                                                   SECTION I

                                           ORDER

         Considering Orleans Parish Sheriff Marlin N. Gusman’s (“Gusman”) motion 1

for a status conference, pursuant to Section E.2 of the Stipulated Order for

Appointment of Independent Jail Compliance Director, 2 the Court held a telephone

status conference on this date with counsel for all parties participating. Also

participating in the conference were Independent Jail Compliance Director Darnley

R. Hodge, Sr. and Lead Monitor Margo L. Fraiser, who provided status updates

relative to the health of inmates and staff at the Orleans Justice Center (“OJC”) and

the measures being taken at OJC in response to COVID-19.

         As discussed at the conference,

         IT IS ORDERED that Gusman shall file his motion to terminate the

Compliance Directorship by APRIL 24, 2020. After Gusman’s motion is filed, the

Court will determine a reasonable time period within which the parties shall respond.




1   R. Doc. No. 1263.
2   R. Doc. No. 1082.


                                             1
Case 2:12-cv-00859-LMA Document 1267 Filed 03/24/20 Page 2 of 2



New Orleans, Louisiana, March 24, 2020.



                              _______________________________________
                                      LANCE M. AFRICK
                              UNITED STATES DISTRICT JUDGE




                                2
